DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the first paragraph of the specification, the U.S. Patent Number of applicant’s parent application should be provided.  
Appropriate correction is required.

Claim Objections
Claims 3, 4, 7, and 8 are objected to because of the following informalities:  in line 2 of Claim 3, the word “specific” should be –specifically—for the claim to read more clearly, in line 3 of Claim 4, the word “other” should read –another—for the claim to read more clearly, in line 2 of Claim 7, the word “specific” should read –specifically—for the claim to read more clearly, and in line 3 of Claim 8, the word “other” should read –another—for the claim to read more clearly.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,359,686. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, Claims 1 and 2 of the ‘686 patent describe all the features of Claim 1 of the instant application and further including the specifics of the cover body side plates, heat transmission assembly, elastic pressing sheet, and pump body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fixing structure of the instant application with the cover body side plates, heat transmission assembly, elastic pressing sheet, and pump body of the ‘686 patent in order to provide better heat dissipating means to the caliper cover to better regulate heat in the assembly due to excessive braking forces. 
Regarding Claim 2 of the instant application, see Claim 3 of the ‘686 patent.
Regarding Claim 5 of the instant application, see Claim 1 of the ‘686 patent.
Regarding Claim 6 of the instant application, see Claim 3 of the ‘686 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 107237845 to Zhang.
Regarding Claim 1, Zhang et al disclose a fixing structure of an automobile caliper cover 100 (see Figure 4), used for fixing a caliper cover body 100 to an automobile caliper, wherein the fixing structure comprises a first fixing member 120 and a second fixing member 130, wherein the first fixing member 120 comprises a first connection bracket (see Figure 4 and left element 110), a first bent portion 123 (see Figure 7) fixedly connected to the first connection bracket (i.e., left element 110), and a second bent portion 122 (see Figure 7) cooperating with the first bent portion 123 and fixing the first connection bracket (left element 110) to the automobile caliper (see Figure 7), and the first bent portion 123 and the second bent portion 122 are fixedly connected (see Figure 7, wherein a bolt passing through element 124 fixes the elements 123 and 122 together); and/or the second fixing member 130 comprises a second connection bracket (right element 110 in Figure 4) and a fixing buckle (see elements 132/133/top of element 130 with screw 135 shown in Figure 8) fixedly connected to the second connection bracket (right element 110 as shown in Figure 4), wherein the fixing buckle (elements 132/133/top of element 130 with screw 135) is used for fixing the second connection bracket (right element 110) to the automobile caliper (see Figure 8).  
Regarding Claim 2, Zhang further discloses that each of the first connection bracket (left element 110 in Figure 4) and the second connection bracket (right element 110 in Figure 4) has at least one bent portion (see Figure 4) to enhance a strength of the first connection bracket and a strength of the second connection bracket and facilitate fastening installation of the first connection bracket and the second connection bracket (see Figure 4).
Regarding Claim 4, Zhang further discloses that the fixing buckle (elements 132/133/top element 130 with screw 135 as shown in Figure 8) of the second fixing member 130 is fixed to the second connection bracket (right element 110) via rivets or another fastener 135, the fixing buckle has a folded edge 133, and the second connection bracket (right element 110) catches a gap between brake discs of a caliper bracket by the folded edge 133, for fixing the second connection bracket (right element 110) on the automobile caliper (see Figure 4).
Regarding Claim 5, see Figure 4.
Regarding Claim 6, see Claim 2 above.
Regarding Claim 8, see Claim 4 above.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Nos. 9,278,498 to Collura, 10,962,067 to Park, PG Publication Nos. 2005/0258008 to King, 2018/0010656 to Barland, 2018/0080512 to Barland, 2018/0119762 to Smith, and 2018/0231076 to Choi, Chinese Patent Nos. CN 205232671, CN 107289045, CN 10901886, and CN 110985569, and Korean Patent No. KR 101942683 all previously cited in applicant’s parent application disclose fixing structures similar to applicant’s.  Note:  copies of these references are not being furnished to applicant as they were all previously cited in applicant’s parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/12/22